          Case 5:17-cv-01006-R Document 51 Filed 03/22/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CHARLES A. WAKEFIELD,                          )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )   Case No.     CIV-17-1006-R
                                               )
SODEXO USA,                                    )
                                               )
       Defendant.                              )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       It is hereby stipulated and agreed between the parties that the above-captioned action

is hereby voluntarily dismissed with prejudice pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), with

each party to bear their own costs and fees.

s/ Melvin C. Hall                              s/Jeremy Tubb
Melvin C. Hall, OBA No. 3728                   (signed by filing attorney with permission)
Danny K. Shadid, OBA No. 8104                  Jeremy Tubb, OBA No. 16739
RIGGS, ABNEY, NEAL, TURPEN,                    Tiffany J. Wythe, OBA No. 21405
  ORBISON & LEWIS                              Matthew S. Panach, OBA 22262
528 NW 12th Street                             FULLER TUBB & BICKFORD, PLLC
Oklahoma City, OK 73103                        201 Robert S. Kerr Ave., Suite 1000
Telephone: (405) 843-9909                      Oklahoma City, Oklahoma 73102-4216
Facsimile: (405) 842-2913                      Telephone: (405) 235-2575
Email: mhall@riggsabney.com                    Facsimile: (405) 232-8384
       dshadid@riggsabney.com                  Email: jeremy.tubb@fullertubb.com
ATTORNEY FOR PLAINTIFF                                tiffany.wythe@fullertubb.com
                                                      panach@fullertubb.com
                                               ATTORNEYS FOR DEFENDANT
